Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00690-CV

                   IN RE ESTATE OF Alvilda M. AGUILAR, Deceased

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2012-PC-2802
                         Honorable Tom Rickhoff, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

        It is ORDERED that appellees Margaret Morales and Jesus Morales recover their costs of
this appeal from appellants Anthony C. Aguilar and Michael A. Aguilar.

       SIGNED June 4, 2014.


                                              _____________________________
                                              Marialyn Barnard, Justice